DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 12/29/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks with respect to claim(s) 1-3, 6-9, 11-14, 17, 21, 27, 38, 77, 83-85, and 93 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection of the above claims below presented over Ansaloni in view of Gamberini.
On page 6 of Applicant’s arguments/remarks, it is argued that the robotic arm of Ansaloni does not rotate, and only moves from a retracted position to an extended position. However, The Office respectfully disagrees. In ¶ [0021] it states, “The machine 1 comprises a pocket conveying wheel 5, which is mounted to rotate intermittently, with respect to a fixed 

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Means for temporarily attaching & detaching the one or both bushes from the bush pair handling system.
Means for transporting – see ¶ [0028] describing a robotic arm that performs the transport of the capsule.
Means for segregating – see ¶ [0024] describing the means for segregating comprising hoppers for the compliant/non-compliant capsules.
Means for dispensing – see ¶ [0061] describing the means for dispensing comprising ejection posts (26a) and (26b).
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-14, 17, 21, 27, 38, 77, 83-84, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Ansaloni (US 2011/0146843 A1) in view of Gamberini (US 10,023,332 B2).

Regarding claim 1, Ansaloni teaches an apparatus for filling a material into a receptacle (See Fig 1. See further the abstract that describes an intermittently rotating apparatus for filling capsules with pharmaceutical products, including a dosing section), said apparatus comprising:
(iii) a bush pair handling system (See Fig 1, #9) comprising:
(c) automated means for transporting the receptacle body (See at least ¶ [0027] - "Obviously, the machine 1 further comprises an electronic control unit (known and not shown) adapted to selectively control the feeding of one or more pharmaceutical products in the capsules 2 at one or more of the stations 20, 21, 22 and 23.") to the filling station (See Fig 1, #20/#21/#22/#23 illustrating the filling stations) and aligning the receptacle body with a (#13) adapted to rotate about a spindle (#7);
(d) means for transporting the filled receptacle body from the filling station (See Fig 1, #20/#21/#22/#23 illustrating the filling stations) to a closure unit for refitting the receptacle closure (Fig 1, #24. See further ¶ [0026]);
	Ansaloni does not specifically teach (i) a material reservoir for containing an amount of the material to be filled and a filling station adjacent the material reservoir;
(ii) a receptacle handling unit comprising a pair of axially aligned bushes for collecting a receptacle from a receptacle reservoir, wherein the receptacle comprises a receptacle body and receptacle closure; and
the bush pair handling system comprises:
(a) a means for separating the receptacle into a receptacle body and a receptacle closure, said means comprising a pair of mating bushes provided with axially aligned bores, wherein the mating bushes are capable of independently handling the receptacle body and receptacle closure by being separated into a body bush and closure bush;
(b) means for temporarily attaching and detaching the one or both of the bushes from the bush pair handling system;
herein said robotic arm is provided with at least one bush holder which is aligned with at least one receptacle holder, such that, the bush holder and the receptacle holder are capable of being separated, in order to open the receptacle and/or re-associate enabling the receptacle to be reclosed;
(e) means for segregating compliant receptacles from non-compliant receptacles;

	Gamberini teaches (i) a material reservoir (Fig 2a, #30) for containing an amount of the material to be filled and a filling station adjacent the material reservoir (See col 3, lines 64-65 - "The wheel 5 comprises furthermore an annular container 30, which houses inside a powdered pharmaceutical product...");
(ii) a receptacle handling unit (Fig 2a, #22) comprising a pair of axially aligned bushes (See at least Fig 2b for the male bush comprised of #10 {lower seat}, #13 {bushing}, and #19 {pocket}. See at least Fig 2b, #18 for the identified "female bush" described as an upper seat) for collecting a receptacle from a receptacle reservoir (Fig 1, #20), wherein the receptacle comprises a receptacle body and receptacle closure (Fig 2, #18); and
(iii) a bush pair handling system comprising: a means for separating the receptacle into a receptacle body and a receptacle closure (See col 4, lines 34-43), said means comprising a pair of mating bushes provided with axially aligned bores (See at least Fig 2b for the male bush comprised of #10 {lower seat}, #13 {bushing}, and #19 {pocket}. See at least Fig 2b, #18 for the identified "female bush" described as an upper seat), wherein the mating bushes are capable of independently handling the receptacle body and receptacle closure by being separated into a body bush and closure bush (See col 4, lines 29-49);
(b) means for temporarily attaching and detaching the one or both of the bushes from the bush pair handling system (See Fig 2b for the separation of the cap/body. See Figs 2h-2g for the reattachment of the cap/bottom. See at least col 4, lines 29-49 for the separation of the cap/body. See further col 2, lines 49-52 - "To each bushing 13 a plurality of interchangeable reduction sleeves (not shown) is associated, which are selectively inserted within the bushing 13 itself according to the size of the capsules 2.");
(c) wherein said robotic arm is provided with at least one bush holder (Fig 2a, #18a/#13/#10) which is aligned with at least one receptacle holder (See Fig 1 illustrating the transport of the body towards a filler nozzle {Fig 2b, #28} at a filling station {Fig 2b, #26}. Figs 2a-2h illustrate a support arm {#16} with pick and place heads {#17} for transporting the capsule bodies), such that, the bush holder and the receptacle holder are capable of being separated, in order to open the receptacle and/or re-associate enabling the receptacle to be reclosed (See col 4, lines 29-49);
(e) means for segregating compliant receptacles from non-compliant receptacles (See col 4, lines 44-61 & col 5, lines 3-11 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule);
wherein the body bush is designed to be held in the bush pair holder so that the body bush may be moved longitudinally whilst being retained in the bush pair holder (See col 4, lines 29-43. See Fig 1 illustrating the rotation of the body bush, thus indicating that the body bush may be moved longitudinally while being retained in the bush pair holder); and wherein the bush pair holder is adapted to hold the body bush by means of a pneumatic vacuum cup, a vacuum shoe, a pneumatic gripper, an electric gripper or a magnet (See col 4, lines 34-43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said 

Regarding claim 2, Ansaloni further teaches wherein the material to be filled into the receptacle is a liquid or a solid particulate material (See ¶ [0026] - "...Along the path P, there are further arranged in order: a first dosing station 20 for feeding a pharmaceutical product in liquid or granular or tablet form into the capsules 2...").

Regarding claim 3, Ansaloni further teaches wherein the material to be filled into the receptacle is a solid particulate material in the form of powder, granules or pellets (See ¶ [0026] - "...Along the path P, there are further arranged in order: a first dosing station 20 for feeding a pharmaceutical product in liquid or granular or tablet form into the capsules 2...").

Regarding claim 7, Ansaloni does not specifically teach wherein the dose of material to be filled into the receptacle is measured gravimetrically or volumetrically.
	Gamberini teaches wherein the dose of material to be filled into the receptacle is measured gravimetrically or volumetrically (See col 4, lines 44-61 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of 
	
Regarding claim 8, Ansaloni does not specifically teach wherein the dose of material to be filled into the receptacle is measured gravimetrically using real time weigh cell.
	Gamberini teaches wherein the dose of material to be filled into the receptacle is measured gravimetrically using real time weigh cell (See col 4, lines 44-61 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule using a real time weigh cell {a capacitive transducer, #14}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by Gamberini in col 5, lines 45-58. Further, the use of individual bushes would allow the operator to change the bushes depending on the size of the capsules to be opened, filled, and closed; thus allowing for a greater degree of operability as recognized by Gamberini in col 2, lines 49-52. 
	
Regarding claim 11, Ansaloni does not specifically teach wherein the pair of mating bushes comprises a male bush and a female bush.
(See at least Fig 2b for the male bush comprised of #10 {lower seat}, #13 {bushing}, and #19 {pocket}) and a female bush (See at least Fig 2b, #18 for the identified "female bush" described as an upper seat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by Gamberini in col 5, lines 45-58. Further, the use of individual bushes would allow the operator to change the bushes depending on the size of the capsules to be opened, filled, and closed; thus allowing for a greater degree of operability as recognized by Gamberini in col 2, lines 49-52. 
	
Regarding claim 12, Ansaloni does not specifically teach wherein the male bush is the body bush and the female bush is the closure bush.
	Gamberini teaches wherein the male bush is the body bush (See Figs 2a-2g illustrating the male bush holding the capsule during the filling process) and the female bush is the closure bush (See Figs 2a-2g illustrating the female bush acting as the closure mechanism {in combination with lower lifting device, #37/39}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by 
	
Regarding claim 13, Ansaloni does not specifically teach wherein the means for segregating compliant receptacles from non-compliant receptacles comprises positioning the filled receptacle, in its body bush, on a weigh cell.
	Gamberini teaches wherein the means for segregating compliant receptacles from non-compliant receptacles comprises positioning the filled receptacle, in its body bush, on a weigh cell (See col 4, lines 44-61 & col 5, lines 3-11 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule using a real time weigh cell {a capacitive transducer, #14}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by Gamberini in col 5, lines 45-58. Further, the use of individual bushes would allow the operator to change the bushes depending on the size of the capsules to be opened, filled, and closed; thus allowing for a greater degree of operability as recognized by Gamberini in col 2, lines 49-52. 	

Regarding claim 17, Ansaloni further teaches wherein the means for transporting the receptacle to and from a filling station is automated comprising a robotic arm which is remotely controlled and/or computer controlled (See at least ¶ [0027] - "Obviously, the machine 1 further comprises an electronic control unit (known and not shown) adapted to selectively control the feeding of one or more pharmaceutical products in the capsules 2 at one or more of the stations 20, 21, 22 and 23.").

Regarding claim 21, Ansaloni further teaches wherein the robotic arm is provided with a plurality of bush holders and receptacle holders (See Fig 1, #11 illustrating multiple receptacle holders. See further ¶ [0022]).

Regarding claim 27, Ansaloni further teaches wherein the robotic arm is capable of visiting more than one filling site (See Fig 1, #20 for a first dosing station and #21 for a second dosing station. See further ¶ [0026]).

Regarding claim 38, Ansaloni further teaches wherein the robotic arm is provided with a closure plate mounted adjacent or above the receptacle holder (See Fig 8, #93), which facilitates the closure of the respectable after filling, providing a surface against which the receptacle closure can be abutted during re-closure of the receptacle (See ¶ [0073] - "The arm 13 is thus moved again to the advanced position thereof during the advancement thereof from the station 23 to the station 24, at which the capsules 2 are closed by means of a plurality of lower pushing elements 92, which are equal in number to the number of seats 11 of a group 10 of seats 11, are mobile, with respect to the frame 6, in direction 12 between a lowered resting position and a raised working position, in which the pushing elements 91 extend within the relative seats 11 for raising the relative bottoms 3, and cooperate with an upper stopping plate 93 arranged so as to block the caps 4 in direction 12 and allow the closing of the capsules 2.").

Regarding claim 77, Ansaloni teaches a method of filling a receptacle with a consistent dose of a material (See Fig 1. See further the abstract that describes an intermittently rotating apparatus for filling capsules with pharmaceutical products, including a dosing section), wherein the method comprises the steps of: 
automated means for transporting one part of the receptacle to a filling station (See Fig 1, #20/#21/#22/#23 illustrating the filling stations) adjacent the material reservoir and aligning the receptacle with a filler nozzle (See at least ¶ [0027] - "Obviously, the machine 1 further comprises an electronic control unit (known and not shown) adapted to selectively control the feeding of one or more pharmaceutical products in the capsules 2 at one or more of the stations 20, 21, 22 and 23.") wherein said automated means comprises a robotic arm (#13) adapted to rotate about a spindle (#7).
Gamberini teaches (i) filling a reservoir (Fig 2a, #30) with an amount of material (See col 3, lines 64-65 - "The wheel 5 comprises furthermore an annular container 30, which houses inside a powdered pharmaceutical product...");
(ii) operating a receptacle handling unit (Fig 2a, #22) comprising a receptacle bush pair (See at least Fig 2b for the male bush comprised of #10 {lower seat}, #13 {bushing}, and #19 {pocket}. See at least Fig 2b, #18 for the identified "female bush" described as an upper seat), to collect a receptacle from a receptacle reservoir (Fig 1, #20); and
(iii) separating the receptacle into two parts (See col 4, lines 34-43), wherein said robotic arm is provided with at least one bush holder (Fig 2a, #18a/#13/#10) which is aligned with at (See Fig 1 illustrating the transport of the body towards a filler nozzle {Fig 2b, #28} at a filling station {Fig 2b, #26}. Figs 2a-2h illustrate a support arm {#16} with pick and place heads {#17} for transporting the capsule bodies), such that, the bush holder and the receptacle holder are capable of being separated, in order to open the receptacle and/or re-associate enabling the receptacle to be reclosed (See col 4, lines 29-49);
(iv) filling the receptacle with the material (See col 5, lines 3-11);
(v) transporting the filled receptacle from the filling station to a unit for reclosing the receptacle closure (See Figs 2f-2h); and
(vi) means for dispensing the filled receptacle from the bush (See col 5, lines 33-44);
wherein the body bush is designed to be held in the bush pair holder so that the body bush may be moved longitudinally whilst being retained in the bush pair holder (See col 4, lines 29-43. See Fig 1 illustrating the rotation of the body bush, thus indicating that the body bush may be moved longitudinally while being retained in the bush pair holder); and wherein the bush pair holder is adapted to hold the body bush by means of a pneumatic vacuum cup, a vacuum shoe, a pneumatic gripper, an electric gripper or a magnet (See col 4, lines 34-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by Gamberini in col 5, lines 45-58. Further, the use of individual bushes would allow the operator to change the bushes depending on the size of the capsules to be opened, filled, and closed; thus allowing for a greater degree of operability as recognized by Gamberini in col 2, lines 49-52.

Regarding claim 83, Ansaloni does not specifically teach wherein the dose of material to be filled into the receptacle is measured gravimetrically or volumetrically.
	Gamberini teaches wherein the dose of material to be filled into the receptacle is measured gravimetrically or volumetrically (See col 4, lines 44-61 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the motivation of providing a machine that is able to open a capsule, fill said capsule, and close said capsule while measuring the weight of the filled contents in an accurate manner as recognized by Gamberini in col 5, lines 45-58. Further, the use of individual bushes would allow the operator to change the bushes depending on the size of the capsules to be opened, filled, and closed; thus allowing for a greater degree of operability as recognized by Gamberini in col 2, lines 49-52. 
	
Regarding claim 84, Ansaloni does not specifically teach wherein the dose of material to be filled into the receptacle is measured gravimetrically using real time weigh cell.
	Gamberini teaches wherein the dose of material to be filled into the receptacle is measured gravimetrically using real time weigh cell (See col 4, lines 44-61 describing the gravimetric measurement of the dose material {pharmaceutical product} filled into the empty capsule using a real time weigh cell {a capacitive transducer, #14}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of Gamberini to include the means for transportation of the capsule including bushes with the 

Regarding claim 93, Ansaloni further teaches wherein the means for transporting the receptacle to and from a filling station is automated and comprises a robotic arm which is remotely controlled and/ or computer controlled (See at least ¶ [0027] - "Obviously, the machine 1 further comprises an electronic control unit (known and not shown) adapted to selectively control the feeding of one or more pharmaceutical products in the capsules 2 at one or more of the stations 20, 21, 22 and 23.") wherein the robotic arm is provided with a closure plate mounted adjacent or above the receptacle holder (See Fig 8, #93), which facilitates the closure of the respectable after filling, providing a surface against which the receptacle can be abutted during re-closure of the receptacle (See ¶ [0073] - "The arm 13 is thus moved again to the advanced position thereof during the advancement thereof from the station 23 to the station 24, at which the capsules 2 are closed by means of a plurality of lower pushing elements 92, which are equal in number to the number of seats 11 of a group 10 of seats 11, are mobile, with respect to the frame 6, in direction 12 between a lowered resting position and a raised working position, in which the pushing elements 91 extend within the relative seats 11 for raising the relative bottoms 3, and cooperate with an upper stopping plate 93 arranged so as to block the caps 4 in direction 12 and allow the closing of the capsules 2.").

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ansaloni in view of Gamberini, and in further view a Tarozzi (EP 2851303 A1).

Regarding claim 6, Ansaloni in view of Gamberini does not specifically teach wherein the receptacle is a gelatin capsule.
	Tarozzi teaches wherein the receptacle is a gelatin capsule (See at least ¶ [0024], "...containers 100, for example capsules, hard capsules or similar elements made of hard gelatin, with a pharmaceutical product in a liquid, powdery form, in granules or in tablets.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni in view of Gamberini to incorporate the teachings of Tarozzi to include a gelatin capsule with the motivation of providing a casing to hold the pharmaceutical product that can dissolve after digestion.

Regarding claim 14, Ansaloni does not specifically teach wherein the weigh cell is capable of determining whether a receptacle is compliant or non-compliant; and transporting the body bush containing the receptacle adjacent to a respective hopper where the receptacle is ejected from the body bush into a compliance hopper or non-compliance hopper as appropriate.
	Gamberini teaches wherein the weigh cell is capable of determining whether a receptacle is compliant or non-compliant (See col 4, lines 44-49 & col 5, lines 3-11 describing the determination of compliantly filled receptacles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni to incorporate the teachings of 
	However, Ansaloni in view of Gamberini does not specifically teach transporting the body bush containing the receptacle adjacent to a respective hopper where the receptacle is ejected from the body bush into a compliance hopper or non-compliance hopper as appropriate.
	Tarozzi teaches transporting the body bush containing the receptacle adjacent to a respective hopper where the receptacle is ejected from the body bush into a compliance hopper or non-compliance hopper as appropriate (See at least Fig 1, #G illustrating the "1st weighing means" and #R/#U illustrating the "rejecting station" and the "exit duct" respectively. See further at least ¶ [0026], [0031], and [0036] describing the rejecting of non-compliant receptacles after weighing the receptacles through the rejecting station {R} or to a packaging station through the exit duct {U}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni in view of Gamberini to incorporate the teachings of Tarozzi to include a compliance hopper or a non-compliance hopper with the motivation of providing a means for removing capsules that are outside of tolerance, as recognized by Tarozzi in ¶ [0036].

Claims 9 and 85 is rejected under 35 U.S.C. 103 as being unpatentable over Ansaloni in view of Gamberini, and in further view a MacMichael (US 2009/0014086 A1).

Regarding claim 9, Ansaloni in view of Gamberini does not specifically teach wherein the dose of material to be filled into the receptacle is measured using real time weight control comprising the steps of: 
a) dispensing powder from a doser comprising a powder doser, a weighing device and a control system configured to dispense a predetermined amount of powder into a receptacle positioned on the weighing device; 
b) weighing the powder in the receptacle with the weighing device; and 
c) ceasing dispensing powder when a predetermined weight has been reached.
	MacMichael teaches wherein the dose of material to be filled into the receptacle is measured using real time weight control (See at least ¶ [0084] - [0087] describing the use of a real-time weight control during a filling of a capsule) comprising the steps of:
a) dispensing powder from a doser comprising a powder doser, a weighing device and a control system configured to dispense a predetermined amount of powder into a receptacle positioned on the weighing device (See at least Figs 13A-13D illustrating a predetermined amount of powder deposited into the receptacle {#100} positioned on the weighing device);
b) weighing the powder in the receptacle with the weighing device (See at least ¶ [0084] - [0087] describing the weighing of the capsule and powder); and
c) ceasing dispensing powder when a predetermined weight has been reached (See at least ¶ [0084] - [0087], with particular emphasis on ¶ [0087] describing the stopping of dispensing of powder when a predetermined weight is reached).


Regarding claim 85, Ansaloni in view of Gamberini does not specifically teach wherein the dose of material to be filled into the receptacle is measured using real time weight control, wherein said real time weight control comprises the steps of: 
a) dispensing powder from a doser comprising a powder doser, a weighing device and a control system configured to dispense a predetermined amount of powder into a receptacle positioned on the weighing device; 
b) weighing the powder in the receptacle with the weighing device; and 
c) ceasing dispensing powder when a predetermined weight has been reached.
	MacMichael teaches wherein the dose of material to be filled into the receptacle is measured using real time weight control (See at least ¶ [0084] - [0087] describing the use of a real-time weight control during a filling of a capsule), wherein said real time weight control comprises the steps of:
a) dispensing powder from a doser comprising a powder doser, a weighing device and a control system configured to dispense a predetermined amount of powder into a receptacle positioned on the weighing device (See at least Figs 13A-13D illustrating a predetermined amount of powder deposited into the receptacle {#100} positioned on the weighing device);
(See at least ¶ [0084] - [0087] describing the weighing of the capsule and powder); and
c) ceasing dispensing powder when a predetermined weight has been reached (See at least ¶ [0084] - [0087], with particular emphasis on ¶ [0087] describing the stopping of dispensing of powder when a predetermined weight is reached).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ansaloni as modified by Gamberini to incorporate the teachings of MacMichael to include the use of a real time weigh cell during filling of the capsule with the motivation of providing an apparatus that can quickly and accurate dispense powders into an apparatus using carefully controlled gravimetric means, as described by MacMichael in ¶ [0008], [0009], and [0013] – [0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731